COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ali Yazdchi v. Makansam Inc. d/b/a Ideal Towing

Appellate case number:    01-20-00008-CV

Trial court case number: 1133779

Trial court:              County Civil Court at Law No. 3 of Harris County

      Ali Yazdchi filed his pro se appellant’s brief on September 1, 2022. Appellant’s brief fails
to comply with Rule 38.1. See TEX. R. APP. P. 38.1. The brief fails to include the following:
               (1) Identity of parties and counsel listing all parties to the trial court’s judgment
                   and the names and addresses of all trial and appellate counsel. TEX. R. APP. P.
                   38.1(a)
               (2) Table of contents with references to page numbers in the brief. TEX. R. APP. P.
                   38.1(b).
               (3) Index of authorities arranged alphabetically and indicating the pages where the
                   authorities are cited. TEX. R. APP. P. 38.1(c).
               (4) Statement regarding oral argument and whether appellant is requesting oral
                   argument with an explanation of why oral argument is needed. TEX. R. APP. P.
                   38.1(e)
               (5) Issues presented with a list of all issues raised in the brief . TEX. R. APP. P.
                   38.1(f).
               (6) Statement of facts stating concisely and without argument the facts of the case
                   that are pertinent to the issues raised including citations to the record for the
                   facts recited. TEX. R. APP. P. 38.1(g).
               (7) Argument including citation to authority in the form of case or statutory
                   authority. TEX. R. APP. P. 38.1(i).

       Because appellant’s brief fails to comply with Rule 38.1, we strike the brief and order
appellant to file a corrected brief complying with Rule 38.1(a)-(i) within 20 days of the date of
this order.
       It is so ORDERED.
Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___September 8, 2022_____